Citation Nr: 0739483	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a right eye disorder, and increased a 10 
percent rating for bilateral hearing loss to 40 percent from 
December 11, 2003.  The veteran filed timely appeals with 
respect to both the increased rating and the denial of 
service connection.

A hearing on these matters was held before a Decision Review 
Officer on November 30, 2005.  A hearing was also held before 
the undersigned Veterans Law Judge sitting at the RO on 
September 27, 2007.  Copies of both hearing transcripts have 
been associated with the file.  

In June 2005, the veteran filed a Notice of Disagreement 
pursuant to a January 2005 rating decision denying 
entitlement to an increased rating for tinnitus.  During the 
November 2005 hearing, the veteran expressed his intent to 
withdraw that claim.  No substantive appeal has been filed, 
and the issue is not currently before the Board.

On October 30, 2007, a Motion to Advance on the Docket was 
received by the Board.  The Motion has been favorably ruled 
upon.  

The issue of entitlement to service connection for a right 
eye disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by no more than level 
VIII hearing for the left ear and level VI for the right ear.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 
4, Diagnostic Code 6100.   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Additionally, 
in March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.   See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are  
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349  
(1992). 

The results of March 2001 VA audiological testing were as 
follows:










HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
55
80
75
61
LEFT
35
65
80
85
66

Speech discrimination was 76 percent in the right ear and 80 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 76 and 
82, the resulting numeric designation for the right ear was 
IV.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 66 and 73 with the line for 
percent of discrimination between 76 and 82, the resulting 
numeric designation for the left ear was also IV.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of IV for 
the right ear and IV for the left ear, the point of 
intersection on Table VII required assignment of a 10 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

Pursuant to the current claim the veteran another VA 
audiological examination in January 2004.  At that time, pure 
tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
60
85
85
68
LEFT
45
80
85
90
75

Speech discrimination was 68 percent in the right ear and 52 
percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percentage of speech discrimination falling between 68 and 
74, the resulting numeric designation for the right ear was 
VI.  By intersecting the column in Table VI for average pure 
tone decibel loss falling 


between 74 and 81 with the line for percent of discrimination 
between 52 and 58, the resulting numeric designation for the 
left ear was VIII.  With a numeric designation of VI for the 
right ear and VIII for the left ear, the point of 
intersection on Table VII required assignment of a 40 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h).

The most recent audiological examination was conducted in 
February 2006.   On audiometric testing, pure tone thresholds 
were as follows: 





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
65
85
95
73
LEFT
45
75
85
95
75


Speech discrimination was 68 percent in the right ear and 76 
percent in the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 66 and 73 with the line for 
percentage of speech discrimination falling between 68 and 
74, the resulting numeric designation for the right ear was 
VI.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 74 and 81 with the line for 
percent of discrimination between 76 and 82, the resulting 
numeric designation for the left ear was V.  

With a numeric designation of VI for the right ear and V for 
the left ear, the point of intersection on Table VII required 
assignment of a 20 percent rating under DC 6100.   See 38 
C.F.R. § 4.85(h). Thus, an evaluation in excess of 40 percent 
for bilateral hearing loss is not warranted.  38 C.F.R. § 
4.85 Table VII. 

The record does not show that the veteran is entitled to an 
extraschedular rating under 38 C.F.R. §§ 3.321(b) (1).  The 
Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 
C.F.R.§ 3.321 (b)(1) only where circumstances are presented 
which the Director might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board acknowledges the two private medical opinions, 
dated in April 2006 and May 2006, indicating that the 
veteran's decreased visual acuity diminishes his ability to 
communicate when coupled with his bilateral hearing loss.  
Nevertheless,  it does not demonstrate that the veteran's 
bilateral hearing loss presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996)


ORDER

Entitlement to an increased evaluation in excess of 40 
percent for service-connected bilateral hearing loss is 
denied.  


REMAND

The veteran has attributed his right eye disorder to an 
incident at Kirtland Air Force Base in 1944, during which 
sand was blown into his eye by the force of aircraft 
propellers and traveling fuel trucks.  

The claims folder contains a July 2005 letter to the veteran 
from the National Personnel Records Center (NPRC) in response 
to his request for records tending to prove that the veteran 
sustained an eye injury in service.  The correspondence 
advised the veteran that his records may have been damaged in 
the 1973 NPRC fire.  Further, the veteran's date range of 
1942 to 1946 was deemed too extensive to conduct a search for 
morning reports.  

In correspondence dated in October 2004, the veteran 
indicated that his eye injury was caused by whirling sand 
that damaged his right eye and caused facial lacerations 
precipitating the removal of a mole on his upper lip.  He has 
advised on several occasions that the injury to his eye and 
the removal of the mole were concomitant, and that he was 
placed on limited duty as a result of the incident.  

A review of the available service medical records reflects 
that a mole was removed in November 1944 at the request of 
the veteran.  There are no mentions of facial lacerations or 
an eye injury.  Nevertheless, upon remand, efforts should be 
made to obtain morning reports or alternative sources that 
may verify an injury to the veteran's right eye.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC and/or the U.S. 
Army and Joint Services Records Research 
Center undertake a search for morning 
reports and other alternative records that 
may show an injury to the veteran's right 
eye at Kirtland Air Force Base in 
September, October, or November 1944.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


